Citation Nr: 9926009	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-03 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than October 23, 
1995, for the granting of service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to 
September 1969.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio, (RO), which granted service connection for 
PTSD, and assigned a 10 percent evaluation, effective from 
October 23, 1995.  A rating decision in December 1997 awarded 
an evaluation of 30 percent for PTSD, effective October 23, 
1995.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Service connection for PTSD was denied by a Board 
decision dated in March 1985.

3.  The veteran submitted an informal claim for service 
connection for PTSD on October 23, 1995. 

CONCLUSION OF LAW

An effective date earlier than October 23, 1995, for the 
grant of service connection for PTSD is not warranted.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.400 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the veteran has presented a claim which 
is not implausible when his contentions and the evidence of 
the record are viewed in the light most favorable to that 
claim.  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed. 

The effective date of an award of direct service connection 
is the day following separation from active service or date 
entitlement arose if a claim is received within one year of 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later.  Separation 
from service means separation under conditions other than 
dishonorable from continuous active service which extended 
from the date the disability was incurred or aggravated.  
38 C.F.R. § 3.400(b)(2)(i).

In this case, the Board's March 1985 decision found that the 
veteran did not have a verified diagnosis of PTSD.  
Accordingly, it denied service connection.  The March 1985 
Board decision is final.  See 38 U.S.C.A. § 7104 (West 1991). 

A VA Report of Contact dated October 23, 1995, indicates that 
the veteran intended to file a claim for service connection 
for PTSD.  This contact constituted an informal claim.  
38 C.F.R. § 3.155 (1998).  Thereafter, service connection for 
PTSD was denied by rating decisions dated in April and May 
1996.  A February 1997 rating decision granted the veteran 
service connection for PTSD, with an effective date of 
October 23, 1995, the date of his informal claim.  This 
effective date remains in effect.  

In correspondence received in February 1998, the veteran 
asserted his understanding that service connection had been 
denied in 1985 because combat had not been shown.  He stated 
that if this reason had been explained to him in 1985, he 
could have proven that he had been in combat and would have 
been granted service connection at that time.  

During a hearing before a travel section of the Board, 
chaired by the undersigned Board member, the veteran 
testified that the effective date of his award of service 
connection for PTSD should be 1983.  The veteran explained 
that in 1983 he was first diagnosed with PTSD and first 
submitted a claim for service connection for that disability.  
The veteran stated that he had made no other contact with VA 
regarding a claim for service connection for PTSD from the 
Board's 1985 denial until 1995, when he sought to reopen his 
clam for service connection.  The veteran and his 
representative stated that the veteran was not claiming that 
the Board's March 1985 decision was the product of clear and 
unmistakable error.  

Applying VA regulations to the facts of this claim, it is 
clear that an effective date earlier than October 23, 1995, 
is not warranted.  The provisions of 38 C.F.R. 
§ 3.400(q)(1)(ii) and (r) specifically provide that the 
effective date of an award of compensation, based on a claim 
reopened after final disallowance, will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is the later.  In this case, the date of the 
informal claim is October 23, 1995.  

The Board recognizes the veteran's February 1998 
correspondence regarding the explanation for the Board's 1985 
denial.  However, the Board's 1985 denial of service 
connection for PTSD clearly explains the deficiency of the 
veteran's claim as it existed at that time - he had no 
definite, verified diagnosis of PTSD.  Whether or not combat 
on the veteran's behalf could have been shown at that time is 
irrelevant.  

In light of the above, an effective date earlier than October 
23, 1995, for the granting of service connection for PTSD is 
not warranted.




ORDER

Entitlement to an effective date earlier than October 23, 
1995, for the granting of service connection for PTSD is 
denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

